
	
		II
		109th CONGRESS
		2d Session
		S. 3476
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to establish employee professional development programs at the Department of
		  Homeland Security.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Professional
			 Development Act of 2006.
		2.Establishment of
			 professional development programs at the Department of Homeland
			 Security
			(a)In
			 generalTitle VIII of the
			 Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting
			 after section 843 the following:
				
					844.Homeland Security
				Mentoring Program
						(a)Establishment
							(1)In
				generalNot later than 180
				days after the date of enactment of this section, the Secretary shall establish
				the Homeland Security Mentoring Program (in this section referred to as the
				Mentoring Program) for employees of the Department. The
				Mentoring Program shall use applicable best practices, including those from the
				Chief Human Capital Officers Council.
							(2)GoalsThe Mentoring Program established by the
				Secretary—
								(A)shall be established in accordance with the
				Department Human Capital Strategic Plan;
								(B)shall incorporate Department human capital
				strategic plans and activities, and address critical human capital
				deficiencies, recruitment and retention efforts, and succession planning within
				the Federal workforce of the Department;
								(C)shall enable employees within the
				Department to share expertise, values, skills, resources, perspectives,
				attitudes and proficiencies to develop and foster a cadre of qualified
				employees and future leaders;
								(D)shall incorporate clear learning goals,
				objectives, meeting schedules, and feedback processes that will help employees,
				managers, and executives enhance skills and knowledge of the Department while
				reaching professional and personal goals;
								(E)shall enhance professional relationships,
				contacts, and networking opportunities among the employees of the
				Department;
								(F)shall complement and incorporate (but not
				replace) mentoring and training programs within the Department in effect on the
				date of enactment of this section; and
								(G)may promote cross-disciplinary mentoring
				and training opportunities that include provisions for intradepartmental
				rotational opportunities, in accordance with human capital goals and plans that
				foster a more diversified and effective Federal workforce of the
				Department.
								(3)Training
				leaders council
								(A)EstablishmentThe Training Leaders Council established by
				the Chief Human Capital Officer shall administer the Mentoring Program.
								(B)ResponsibilitiesThe Training Leaders Council shall—
									(i)provide oversight of the establishment and
				implementation of the Mentoring Program;
									(ii)establish a framework that supports the
				goals of the Mentoring Program and promotes cross-disciplinary mentoring and
				training;
									(iii)identify potential candidates to be mentors
				or mentees and select candidates for admission into the Mentoring
				Program;
									(iv)formalize mentoring assignments within the
				Department;
									(v)formulate individual development plans that
				reflect the needs of the Department, the mentor, and the mentee;
									(vi)coordinate with mentoring programs in the
				Department in effect on the date of enactment of this section; and
									(vii)establish target enrollment numbers for the
				size and scope of the Mentoring Program, under the human capital goals and
				plans of the Department.
									(4)Selection of
				participants for mentoring program
								(A)In
				generalThe Mentoring Program
				shall consist of middle and senior level employees of the Department with
				significant experience who shall serve as mentors for junior and entry level
				employees and employees who are critical to Department succession plans and
				programs.
								(B)Selection of
				mentorsMentors shall be
				employees who—
									(i)understand the organization and culture of
				the Department;
									(ii)understand the aims of mentoring in Federal
				public service;
									(iii)are available and willing to spend time
				with the mentee, giving appropriate guidance and feedback;
									(iv)enjoy helping others and are open-minded,
				flexible, empathetic, and encouraging; and
									(v)have very good communications skills, and
				stimulate the thinking and reflection of mentees.
									(C)Selection of
				menteesMentees shall be
				motivated employees who possess potential for future leadership and management
				roles within the Department.
								(5)Roles and
				responsibilities of participants in the mentoring program
								(A)Mentors
									(i)RoleA mentor shall serve as a model, motivator,
				and counselor to a mentee.
									(ii)LimitationAny person who is the immediate supervisor
				of an employee and evaluates the performance of that employee may not be a
				mentor to that employee under the Mentor Program.
									(iii)ResponsibilitiesThe responsibilities of a mentor may
				include—
										(I)helping the mentee set short-term learning
				objectives and long-term career goals;
										(II)helping the mentee understand the
				organizational culture of the Department;
										(III)recommending or creating learning
				opportunities;
										(IV)providing informal education and training
				in areas such as communication, critical thinking, responsibility, flexibility,
				and teamwork; and
										(V)pointing out the strengths and areas for
				development of the mentee.
										(B)MenteesThe responsibilities of the mentee may
				include—
									(i)defining short-term learning objectives and
				long-term career goals;
									(ii)participating in learning opportunities to
				broaden knowledge of the Department; and
									(iii)participating in professional opportunities
				to improve a particular career area, develop an area of technical expertise,
				grow professionally, and expand leadership abilities.
									(6)ReportingNot later than 180 days after the date of
				the establishment of the Mentoring Program, the Secretary shall submit a report
				on the status of the Mentoring Program and enrollment, including the number of
				mentors and mentees in each component of the Department and how the Mentoring
				Program is being used in succession planning and leadership development
				to—
								(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
								(B)the Committee on Homeland Security of the
				House of Representatives; and
								(C)the Committee on Government Reform of the
				House of Representatives.
								845.Homeland security
				rotation program
						(a)Establishment
							(1)In
				generalNot later than 180
				days after the date of enactment of this section, the Secretary shall establish
				the Homeland Security Rotation Program (in this section referred to as the
				Rotation Program) for employees of the Department. The Rotation
				Program shall use applicable best practices, including those from the Chief
				Human Capital Officers Council.
							(2)GoalsThe Rotation Program established by the
				Secretary shall—
								(A)be established in accordance with the
				Department Human Capital Strategic Plan;
								(B)provide middle level employees in the
				Department the opportunity to broaden their knowledge through exposure to other
				components of the Department;
								(C)expand the knowledge base of the Department
				by providing for rotational assignments of employees to other
				components;
								(D)build professional relationships and
				contacts among the employees in the Department;
								(E)invigorate the workforce with exciting and
				professionally rewarding opportunities;
								(F)incorporate Department human capital
				strategic plans and activities, and address critical human capital
				deficiencies, recruitment and retention efforts, and succession planning within
				the Federal workforce of the Department; and
								(G)complement and incorporate (but not
				replace) rotational programs within the Department in effect on the date of
				enactment of this section.
								(3)Training
				Leaders Council
								(A)In
				generalThe Training Leaders
				Council established by the Chief Human Capital Officer shall administer the
				Rotation Program.
								(B)ResponsibilitiesThe Training Leaders Council shall—
									(i)provide oversight of the establishment and
				implementation of the Rotation Program;
									(ii)establish a framework that supports the
				goals of the Rotation Program and promotes cross-disciplinary rotational
				opportunities;
									(iii)establish eligibility for employees to
				participate in the Rotation Program and select participants from employees who
				apply;
									(iv)establish incentives for employees to
				participate in the Rotation Program, including promotions and employment
				preferences;
									(v)ensure that the Rotation Program provides
				professional education and training;
									(vi)ensure that the Rotation Program develops
				qualified employees and future leaders with broad-based experience throughout
				the Department;
									(vii)provide for greater interaction among
				employees in components of the Department; and
									(viii)coordinate with rotational programs within
				the Department in effect on the date of enactment of this section.
									(4)Allowances,
				privileges, and benefitsAll
				allowances, privileges, rights, seniority, and other benefits of employees
				participating in the Rotation Program shall be preserved.
							(5)ReportingNot later than 180 days after the date of
				the establishment of the Rotation Program, the Secretary shall submit a report
				on the status of the Rotation Program, including a description of the Rotation
				Program, the number of employees participating, and how the Rotation Program is
				used in succession planning and leadership development to—
								(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
								(B)the Committee on Homeland Security of the
				House of Representatives; and
								(C)the Committee on Government Reform of the
				House of
				Representatives.
								.
			(b)Technical and
			 conforming amendmentSection
			 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by
			 inserting after the item relating to section 843 the following:
				
					
						Sec. 844. Homeland Security
				Mentoring Program.
						Sec. 845. Homeland Security
				Rotation
				Program.
					
					.
			3.Reports to
			 congress
			(a)In
			 generalChapter 41 of title
			 5, United States Code is amended by adding at the end the following:
				
					4122.Reports to
				CongressThe Director of the
				Office of Personnel Management shall report annually to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Government Reform of the House of Representatives on the training, mentoring,
				and succession plans and programs of Federal agencies, including the number of
				participants, the structure of the programs, and how participants are used for
				leadership development and succession planning
				programs.
					.
			(b)Technical and
			 conforming amendmentThe
			 table of sections for chapter 41 of title 5, United States Code, is amended by
			 inserting after the item relating to section 4121 the following:
				
					
						4122. Reports to
				Congress.
					
					.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as necessary to carry out this
			 Act.
		
